the State and there is no cause of action when parole has been denied. See
                 NRS 213.10705; Niergarth v. Warden, 105 Nev. 26, 28, 768 P.2d 882, 883
                 (1989). Therefore, the district court did not err in denying this claim.
                             Second, appellant claimed that the Nevada Department of
                 Corrections incorrectly calculated his parole eligibility date. Appellant
                 asserted that any credits he earned should be applied to his shorter
                 sentences and not to his longest sentence, as appellant believed
                 application of credits to his shorter sentences would allow him the
                 opportunity for parole at an earlier date. Appellant's claim was without
                 merit. NRS 213.1213(1) provides that eligibility for parole for a prisoner
                 sentenced to two or more concurrent sentences is based on the sentence
                 with the longest term before the prisoner is eligible for parole. Therefore,
                 appellant's longest sentence is the controlling sentence for purposes of
                 parole eligibility and appellant failed to demonstrate that the Department
                 incorrectly applied his credits. Therefore, the district court did not err in
                 denying this claim.
                             Having concluded that appellant is not entitled to relief, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                      J.
                                                     Saitta
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 cc: Hon. Gary Fairman, District Judge
                      Julio Smith Parra
                      Attorney General/Ely
                      White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A    e